NUMBER 13-19-00611-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG

CLAUDIA LOPEZ,                                                            Appellant,

                                              v.

HEB GROCERY COMPANY, LP,                                                   Appellee.


               On appeal from the County Court at Law No. 2
                       of Cameron County, Texas.


                       MEMORANDUM OPINION

  Before Chief Justice Contreras and Justices Longoria and Tijerina
             Memorandum Opinion by Justice Longoria

      Claudia Lopez appeals the trial court’s granting of summary judgment in favor of

appellee, HEB Grocery Company, LP (HEB), dismissing her slip-and-fall lawsuit. The only

issues are whether HEB had actual or constructive notice of the alleged dangerous

condition on the premises and whether HEB was negligent in failing to remove the hazard.
Lopez contends the trial court erred in granting summary judgment because she

presented sufficient evidence to create a fact issue for the jury. We affirm.

                                   I.     BACKGROUND

       While shopping at a grocery store owned by HEB, Lopez was placing an item into

her shopping cart when she stepped in liquid that caused her to slip and fall, which Lopez

alleged caused her injury. Lopez sued HEB asserting a premises liability cause of action.

Lopez alleged that the liquid on the floor was a dangerous condition that HEB “knew of,

or in the exercise of ordinary care, should have known existed,” and that HEB’s failure to

correct or warn of the hazard proximately caused her injury. HEB answered and later filed

simultaneous motions seeking both no-evidence and traditional summary judgment. Both

motions challenged the actual or constructive notice element of Lopez’s premises liability

claim. HEB asserted that it “did not know of, was not notified of, and had no reason to be

aware of” any dangerous condition on its floor and that Lopez could present no evidence

that HEB either knew or should have known of the alleged dangerous condition—the

liquid on the floor.

       Lopez responded, arguing that a genuine issue of material fact existed regarding

whether HEB had actual or constructive notice of the liquid on the floor. In support of her

response, she provided her own affidavit and HEB’s answers to interrogatories. In her

response, she noted: “In the case at bar, the liquid on the floor was dirty. Dirty liquid

demonstrates that it is recognizable[] and been lying on the floor long enough to collect

dirt. Accordingly, this provides sufficient evidence to create a fact issue on constructive

knowledge.” HEB filed a reply. The trial court granted summary judgment, entering an


                                             2
order that Lopez take nothing on her claims. This appeal followed.

                                II.     PREMISES LIABILITY

       Lopez argues that the trial court erred in granting HEB’s motion for summary

judgment, whether on traditional or no-evidence grounds. Specifically, she asserts that a

genuine issue of material fact exists as to whether HEB had actual or constructive

knowledge of the alleged dangerous condition, and whether HEB was negligent in failing

to correct or warn of the hazard.

A.     Standard of Review

       We review de novo a trial court’s decision to grant summary judgment. Ferguson

v. Bldg. Materials Corp. of Am., 295 S.W.3d 642, 644 (Tex. 2009) (per curiam). We

consider the evidence in the light most favorable to the non-movant, indulging reasonable

inferences and resolving doubts in the non-movant’s favor. Cantey Hanger, LLP v. Byrd,

467 S.W.3d 477, 481 (Tex. 2015). We credit evidence favorable to the non-movant if

reasonable fact finders could, and we disregard contrary evidence unless reasonable fact

finders could not. Mann Frankfort Stein & Lipp Advisors, Inc. v. Fielding, 289 S.W.3d 844,

848 (Tex. 2009). When, as here, the trial court does not specify the grounds for its

summary judgment, we must affirm if any of the theories presented to the trial court and

preserved for appellate review are meritorious. Provident Life & Accident Ins. v. Knott,

128 S.W.3d 211, 216 (Tex. 2003).

       In a no-evidence motion for summary judgment, the movant asserts that no

evidence supports one or more essential elements of the claims for which the non-movant

bears the burden of proof at trial. See TEX. R. CIV. P. 166a(i); Timpte Indus., Inc. v. Gish,


                                             3
286 S.W.3d 306, 310 (Tex. 2009). The non-movant then must present more than a

scintilla of probative evidence that raises a genuine issue of material fact supporting each

element contested in the motion. See Forbes Inc. v. Granada Biosciences, Inc., 124

S.W.3d 167, 172 (Tex. 2003); Wal-Mart Stores, Inc. v. Rodriguez, 92 S.W.3d 502, 506 &

n.4 (Tex. 2002). A no-evidence motion should be granted “when (a) there is a complete

absence of evidence of a vital fact, (b) the court is barred by rules of law or of evidence

from giving weight to the only evidence offered to prove a vital fact, (c) the evidence

offered to prove a vital fact is no more than a mere scintilla, or (d) the evidence

conclusively establishes the opposite of the vital fact.” King Ranch, Inc. v. Chapman, 118

S.W.3d 742, 751 (Tex. 2003).

       In a traditional motion, the movant must establish that no genuine issue of material

fact exists and that the movant is entitled to judgment as a matter of law. TEX. R. CIV. P.

166a(c). If the movant establishes its right to judgment as a matter of law, the burden

shifts to the nonmovant to raise a genuine issue of material fact sufficient to defeat

summary judgment. See M.D. Anderson Hosp. & Tumor Inst. v. Willrich, 28 S.W.3d 22,

23 (Tex. 2000) (per curiam).

B.     Analysis

       HEB owed Lopez, “its invitee, a duty to exercise reasonable care to protect her

from dangerous conditions in the store that were known or reasonably discoverable, but

it was not an insurer of her safety.” Wal-Mart Stores, Inc. v. Reece, 81 S.W.3d 812, 814

(Tex. 2002) (citing Wal-Mart Stores, Inc. v. Gonzalez, 968 S.W.2d 934, 936 (Tex. 1998)).

Thus, to prevail on her premises liability claim, Lopez had to prove, among other things,


                                             4
that HEB had actual or constructive notice of the liquid on which she slipped. See id.

       In her summary judgment response, Lopez asserted that she raised a fact question

on the actual or constructive notice element, specifically arguing that “[i]n the case at bar,

the liquid on the floor was dirty. Dirty liquid demonstrates that it is recognizable[] and been

[sic] lying on the floor long enough to collect dirt.” In support, Lopez cites Pay & Save,

Inc. v. Martinez, 452 S.W.3d 923 (Tex. App.—El Paso 2014, pet. denied) for the

proposition that “[the liquid on the floor] being dirty is sufficient to demonstrate that the

landowner possessed constructive knowledge.” There, the court found that the injured

party presented some evidence that the hazardous condition existed long enough for the

store to have a reasonable opportunity to discover it. Id. at 929. The court based its finding

on evidence of the store’s “sweep log” showing that the floor had been swept less than

an hour before the slip and fall occurred, that the floor “was very dirty,” and that there was

“another slip mark” showing that someone else had already slipped in the same area. Id.

at 928. Further, the plaintiff presented evidence that there was an employee of the store

“six or seven feet” away from where the incident occurred, who had been in the area for

approximately fifteen minutes prior to the incident. Id.

       Here, Lopez’s argument is focused solely on the dirtiness of the liquid. She

presented no evidence that any employee was in proximity to the liquid that allegedly

caused her fall. Further, while she presented the trial court with HEB’s answers to

interrogatories, which she argues shows the floor was cleaned over an hour before her

fall, she does not explain how this information would amount to actual or constructive

knowledge of any liquid on the floor. Finally, the Texas Supreme Court’s holding in


                                              5
Gonzalez forecloses Lopez’s contention that the dirtiness of the liquid alone demonstrates

actual or constructive notice:

       Dirt in macaroni salad lying on a heavily-traveled aisle is no evidence of the
       length of time the macaroni had been on the floor. That evidence can no
       more support the inference that it accumulated dirt over a long period of
       time than it can support the opposite inference that the macaroni had just
       been dropped on the floor and was quickly contaminated by customers and
       carts traversing the aisle. In Furr’s Supermarkets, Inc. v. Arellano, 492
       S.W.2d 727 (Tex. Civ. App.—El Paso 1973, writ ref’d n.r.e.), another spilled-
       macaroni case, the court held that testimony that the dried macaroni
       noodles that caused the plaintiff’s fall were “soiled, scattered and appeared
       as though other persons had passed through the area and had been run
       over presumably by another cart or carts” was no evidence of the length of
       time the macaroni noodles had been there. Id. at 728; see also H.E. Butt
       Grocery Co. v. Rodriguez, 441 S.W.2d 215, 217 (Tex. Civ. App.—Corpus
       Christi 1969, no writ) (holding that testimony that the grape on which plaintiff
       slipped was squashed and muddy, that the floor was dirty, and that pieces
       of paper were strewn around nearby was no evidence that the grape had
       been on the floor long enough to charge the store with notice); H.E. Butt
       Grocery Store v. Hamilton, 632 S.W.2d 189, 191 (Tex. App.—Corpus Christi
       1982, no writ) (holding that testimony that grapes were stepped on and that
       the juices from both red and green grapes had blended together was no
       evidence of how long the grapes were on the floor). There were no
       comparisons between the dirt on the macaroni salad and the dirt on the
       surrounding floorspace that would justify the inference, relied on in H.E. Butt
       Grocery Co. v. Heaton, 547 S.W.2d 75, 76 (Tex. Civ. App.—Waco 1977, no
       writ), that the macaroni salad had been on the floor as long as the
       surrounding dirt on the floor, or that the dirt on the macaroni salad had dried,
       suggesting that it had been there for a prolonged period of time.

968 S.W.2d at 937. In rendering judgment for Wal-Mart, the Court held that the

circumstantial evidence supported “only the possibility that the dangerous condition

existed long enough to give Wal-Mart a reasonable opportunity to discover it.” Id. at 936.

Specifically, the Gonzalez court stated:

       We hold that the evidence that the macaroni salad had “a lot of dirt” and
       tracks through it and the subjective testimony that the macaroni salad
       “seemed like it had been there awhile” is no evidence that the macaroni had
       been on the floor long enough to charge Wal-Mart with constructive notice

                                              6
      of this condition.

Id. at 938. The same is true here: the liquid on the floor being described as “dirty” and

Lopez’s subjective assertion that it “looked like a lot of people had already been through

that area before me” is no evidence that the liquid had been on the floor long enough to

charge HEB with constructive notice of the alleged hazard. See id.

      For the foregoing reasons, Lopez failed to raise a fact issue in response to HEB's

no-evidence summary judgment motion on the premises-defect element of actual or

constructive notice. See Gonzalez, 968 S.W.2d at 938. Accordingly, we overrule Lopez’s

sole issue.

                                   III.   CONCLUSION

      The judgment of the trial court is affirmed.


                                                              NORA L. LONGORIA
                                                              Justice


Delivered and filed on the
22nd day of April, 2021.




                                            7